Case 4:20-cv-02762 Document 3 Filed on 08/10/20 in TXSD Page 1 of 3
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 10, 2020
                                                               David J. Bradley, Clerk
Case 4:20-cv-02762 Document 3 Filed on 08/10/20 in TXSD Page 2 of 3
Case 4:20-cv-02762 Document 3 Filed on 08/10/20 in TXSD Page 3 of 3
